Title: From George Washington to the Committee at Headquarters, 27 June 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen
Ramapough [N.J.] June 27th 1780

I have the Honor to transmit You a Letter of the 22d Instant which I received last night from the Assembly of Maryland, in consequence of the requisitions which have been made them with respect to Men, and my Answer to it, which I have left open for your perusal & consideration, and the propriety of which You will be pleased ultimately to determine by a Letter from yourselves. The proposition the Assembly has made for raising an Extra Battallion in lieu of the Militia required, appears to me eligible under the circumstances they have mentioned & the footing on which I have placed it; and it will be fortunate for us, if they should be able to accomplish their views in general in a reasonable time, of adding so respectable and permanent a force to the Army as the one they propose. From their past exertions upon every occasion, I am persuaded they will use every practicable means in their power to effect it. If the Committee view the proposition in the light I do—they

will be pleased to inform the Assembly by the Return of the Express, of their approbation of the measure. I am also to request that they will be so obliging, after reading my Letter, as to seal & forward it.
The designs of the Enemy remain still to be develloped. By accounts received last night from an Officer stationed at Sloot’s opposite Tarry Town, Fifty five sail of Vessels of different sizes, lay at anchor off phillips’s. The day before a body of Troops, said to be between Seven & Eight Hundred, debarked from them on the East side of the River. This ⟨is⟩ my latest and most direct intelligence. I have the Honor to be With great respect & regard Gentn Yr Most Obedt servant

Go: Washington

